Citation Nr: 1100217	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to pesticides (DDT).

2.  Entitlement to service connection for stroke residuals, 
including as due to exposure to pesticides (DDT) or as secondary 
to or aggravated by diabetes mellitus.  

3.  Entitlement to service connection for cluster headaches, 
including as due to exposure to pesticides (DDT) or secondary to 
or aggravated by diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

      INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has alleged he was exposed to pesticides in service, 
including DDT.   
He has contended in his various submissions that he was exposed 
to chemical agents as the Navy routinely sprayed and fogged the 
Naval Air Station in Key West, Florida to control the serious 
mosquito problem.  The Veteran asserts that he worked the mid-
shift for over 2 years and was often required to be on the flight 
line during the fogging.  The Veteran contends that exposure to 
these chemicals caused or contributed to his diabetes mellitus, 
stroke residuals and headaches.  The Veteran or his 
representatives have also claimed that the stroke and the 
headaches could have been caused or aggravated by his diabetes.   

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low for the purposes of obtaining a 
medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  

The Veteran submitted a June 2006 statement from someone he 
claimed to have served with, Mr. K.M.  In the letter, K.M. 
indicated that he was assigned to Key West in 1968 to 1970 and 
that while working the night shift he and the Veteran were 
exposed to sprayed insecticides at the end of the runway and the 
parking ramps and in the hangers.  The spray was in the form of a 
fog and used to keep mosquitoes out.  No breathing apparatus was 
provided during the spraying.  

The Veteran has also submitted multiple articles linking DDT 
exposure to a number of health problems, including the 
development of diabetes mellitus and to some developmental 
neurological disorders.  Finally, the Veteran submitted a July 
2000 Memorandum that seems to relate to the environmental cleanup 
of the Naval Air Station Key West facility.  This document notes 
that the facility generates a variety of wasters associated with 
aircraft maintenance operations, including paint wasters, 
sandblast residues, machining oils and cuttings, waste solvents 
and fuels.  It is also noted in the memorandum that there was 
widespread occurrence of pesticides due to normal application and 
that there was a DDT mixing area that had higher pesticide levels 
in soil than are generally found at the facility, indicating past 
spills.  

Therefore, given all of the above information regarding the 
Veteran's exposure to pesticides (including DDT) and the possible 
health effects of such exposure, the Board finds that the Veteran 
should be afforded VA medical examination(s) with nexus opinions 
to determine whether his claimed disabilities are related to his 
military service, including as due to pesticide exposure and/or 
chemical exposure or as caused by or aggravated by the Veteran's 
diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that may 
conclusively establish his exposure to 
pesticides (DDT) or other chemicals while 
performing his duties in service.  

2.  Attempt to verify the Veteran's claimed 
pesticide (DDT) exposure/chemical exposure at 
the Naval Air Station Key West.  The RO is 
specifically directed to the July 2000 
Memorandum located in the claims file on this 
topic.

3.  Following completion of the above, 
schedule the Veteran for VA examinations to 
identify any current diabetes mellitus 
disability and to provide an opinion as to 
whether any disability found is at least as 
likely as not (i.e., 50 percent or greater 
probability) related to his service in the 
military, to include exposure to pesticides 
or DDT.  The examiner is asked to review the 
claims folder and indicate same.  

The requested determination should consider 
the Veteran's medical, occupational, and 
recreational history prior to, during, and 
since his military service, including claimed 
exposure to various pesticides, including 
DDT.  The medical basis of the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report and provide a 
detailed rationale for why.  

4.  Following completion of paragraphs 1, 2 
and 3, schedule the Veteran for a VA 
examination to identify any current stroke 
residuals and to provide an opinion as to 
whether any current disability found is at 
least as likely as not (i.e., 50 percent or 
greater probability) related to his service 
in the military, to include exposure to 
exposure to pesticides or DDT or if it is 
caused by or aggravated by the Veteran's 
diabetes mellitus.  The examiner is asked to 
review the claims folder and indicate same.  

The requested determination should consider 
the Veteran's medical, occupational, and 
recreational history prior to, during, and 
since his military service, including claimed 
exposure to various pesticides, including 
DDT.  The medical basis of the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report and provide a 
detailed rationale for why.  

5.  Following completion of paragraphs 1, 2 
and 3, schedule the Veteran for a VA 
examination to identify any current headache 
disability and to provide an opinion as to 
whether any current disability found is at 
least as likely as not (i.e., 50 percent or 
greater probability) related to his service 
in the military, to include exposure to 
exposure to pesticides or DDT or if it is 
caused by or aggravated by the Veteran's 
diabetes mellitus.  The examiner is asked to 
review the claims folder and indicate same.  

The requested determination should consider 
the Veteran's medical, occupational, and 
recreational history prior to, during, and 
since his military service, including claimed 
exposure to various pesticides, including 
DDT.  The medical basis of the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report and provide a 
detailed rationale for why.  

6.  Readjudicate the claim based on the whole 
record.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative, if any, should be provided an 
updated Supplemental Statement of the Case 
that includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


